Citation Nr: 1413274	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis for the period prior to December 22, 2009.

2.  Entitlement to TDIU for the period beginning December 22, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 until June 1968.  He had a prior period of active duty for training (ACDUTRA) from August 1965 until December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA and VBMS files have been reviewed.

In January 2014, the Veteran raised claims for service connection for exposure to asbestos, throat cancer and colon cancer.  These claims have not yet been adjudicated and are REFERRED to the RO for appropriate action. 

As will be explained in detail below, the issue of entitlement to TDIU for the period prior to December 22, 2009, is being REMANDED and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent from December 22, 2009; tinnitus, evaluated as 10 percent disabling from August 25, 2008; and hearing loss, evaluated as noncompensable.  The combined evaluation is 70 percent beginning December 22, 2009. 

2.  The Veteran has a high school education with two years of college and has past work experience as a carpenter. 

3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation effective December 22, 2009. 


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have been approximated for the period beginning December 22, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion as to VCAA is not required at this time.

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities may be rated totally disabled on an extraschedular basis. 38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  38 C.F.R. § 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent from December 22, 2009; tinnitus, evaluated as 10 percent disabling from August 25, 2008 and hearing loss, evaluated as noncompensable.  The combined evaluation is 70 percent beginning December 22, 2009.  Thus, the Veteran meets the criteria of 38 C.F.R. § 4.16 (a) for the period beginning December 22, 2009. 

In his application for TDIU, the Veteran reported he last worked in July 2008 for Chambers Street Builders as a carpenter and explained that he left this job due to disability.  He indicated he graduated from high school and had 2 years of college education.  He reported prior employment as a plant manager at an aluminum company and in security.  

Thus the record shows the Veteran has not been employed since July 2008.  The remaining question is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  Evaluating the evidence in light of the rating criteria above, the Board finds that the evidence is at an approximately balance.  

Here, although the October 2010 VA examination concluded that the PTSD did not cause individual unemployability, the examiner explained that the nature and severity of the mental health condition was unclear and some of the reported impairment in functioning was "not adequately corroborated."  The October 2010 general VA examination also concluded the Veteran could perform sedentary work based upon the fact that the Veteran was able to do woodworking at home on a daily basis without significant difficulties.  

It may be true that the Veteran is physically capable of performing sedentary work; however, the examiner did not consider the Veteran's past work experience or account for the effect of his symptoms of anger, irritability and lack of concentration from his PTSD on his ability to obtain or maintain such a job.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  

Other records reflect that these symptoms have already negatively impacted the Veteran's ability to work.  During a June 2009 VA examination the Veteran reported that he pulled a saw on his son-in-law's brother at work and indicated he stopped working because he could not handle the pressure.  Either he was going to hurt somebody or hurt himself.  The examiner concluded that there was not total occupational and social impairment but the symptoms of disturbances of motivation and mood and difficulty establishing and maintaining relationship would likely cause reduced occupational reliably and productivity if employed.  A statement of K.C. confirmed that the Veteran did physically threaten him with an electric saw.  

An August 2010 statement completed by Chambers Street Builders indicated the Veteran worked there from December 2005 until June 2008 and stopped working in 2008 as his performance deteriorated.  A January 2010 statement from the Veteran's son-in-law and former employer at Chambers Street Builders explained that the Veteran's demeanor could change abruptly and he had shown an abnormal level of hostility towards him and other coworkers.  He explained he tried to move the Veteran's position around to try to find a place for him but the Veteran' unpredictability resulted in having to relive him of his duties.  

Letters from the Veteran's treating physicians, W.E.H., M.D. and L.L., M.D., describe the Veteran's PTSD as severe and treatment resistant.  Additionally, a November 2009 examination completed by L.L., M.D. in connection with the Veteran's claim for Aid and Attendance explained that the Veteran's PTSD was disabling to the point he cannot maintain employment.  

In this case, although the Veteran has the education and physical capability to obtain sedentary employment, his symptoms of irritability and unpredictable anger have already resulted in the Veteran being let go by a family employer (e.g., a protected work environment).  The record reflects the Veteran had trouble getting along with coworkers and even physically threatened others on the job.  

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not the Veteran is precluded from work by his service-connected disabilities, specifically his service-connected PTSD.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities is warranted effective December 22, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

Entitlement to TDIU is granted effective December 22, 2009.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  The record reflects the Veteran first met the criteria of 38 C.F.R. § 4.16(a) on December 22, 2009, the effective date of the increased evaluation for PTSD.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran has consistently advised that he has been unemployable since July 2008, but the RO has not considered or referred the case for extraschedular consideration for the period prior to December 22, 2009. 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to December 22, 2009, in accordance with 38 C.F.R. § 4.16(b).

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


